NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 18-2890
                                      ___________

                                   JASON L. BROWN,
                                               Appellant

                                             v.

                DELAWARE COUNTY COURT OF COMMON PLEAS

                      ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-18-cv-03043)
                      District Judge: Honorable Petrese B. Tucker
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 11, 2019
                 Before: MCKEE, COWEN and ROTH, Circuit Judges

                              (Opinion filed: May 12, 2021)
                                     ___________

                                       OPINION*
                                      ___________

PER CURIAM

       Jason L. Brown, a former Pennsylvania prisoner proceeding pro se and in forma


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
pauperis, appeals from the District Court’s order dismissing his complaint. We have

jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. We will affirm.

                                              I.

       In 2003, Brown was convicted in the Court of Common Pleas of Delaware County

of robbery, aggravated assault, and related offenses. He was sentenced to a term of two-

to-five years’ imprisonment. In 2017, Brown filed a number of motions in the Court of

Common Pleas challenging his 2003 conviction. Brown’s most recent motion, a motion

to expunge his conviction, was denied in August 2018. Brown has appealed that ruling to

the Superior Court of Pennsylvania.

       In July 2018, while his motion to expunge was still pending in the Court of

Common Pleas, Brown filed a complaint in the United States District Court for the

Eastern District of Pennsylvania claiming that his constitutional rights had been violated

during proceedings on that motion. Specifically, Brown claimed that the Court of

Common Pleas had violated his rights under: the Fifth Amendment of the United States

Constitution; Article 7, Article 1, § 10, and Article 3, § 2, clause 3 of the United States

Constitution; and 42 U.S.C. § 1985. Brown further claimed that two of the Delaware

County district attorneys, “through the premises of the [Court of Common Pleas],” had

conspired to interfere with the dismissal of his criminal case. Brown sought damages and

an order directing the Court of Common Pleas to “dismiss [his] criminal record history.”

Brown named solely the Court of Common Pleas as a defendant.

                                              2
       The District Court screened the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B)

and dismissed it for failure to state a claim upon which relief may be granted.

Specifically, the District Court concluded that: (1) Brown failed to state a claim against

the Court of Common Pleas because: the court was entitled to Eleventh Amendment

immunity, see Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989); Benn v.

First Judicial Dist. of Pa., 426 F.3d 233, 240-41 (3d Cir. 2005), the court is not a person

under § 1983, and Brown did not allege any facts supporting a class-based conspiracy

under § 1985; (2) Brown’s claims for damages were foreclosed by Heck v. Humphrey,

512 U.S. 477, 486-87 (1994); and (3) to the extent that Brown intended to state claims

against the district attorneys who litigated his motion to expunge, they too would be

immune from suit under § 1983, see Imbler v. Pachtman, 424 U.S. 409, 410, 430 (1976).

Brown appeals.

                                             II.

       We will affirm the District Court’s order for substantially the reasons stated by the

District Court. On appeal, Brown argues that the District Court failed to give him an

opportunity to amend his complaint before dismissing it. We agree with the District

Court, however, that amendment would have been futile, and Brown has not directed us

to any factual allegations that could have cured the deficiencies in the complaint. See

Phillips v. County of Allegheny, 515 F.3d 224, 236 (3d Cir. 2008); Grayson v. Mayview

State Hosp., 293 F.3d 103, 108 (3d Cir. 2002).

                                              3
       In his brief, Brown also asks us to exercise our authority under the All Writs Act

to expunge his criminal record. We do not have the authority to do so. See 28 U.S.C.

§ 1651 (granting us the power to “issue all writs necessary or appropriate in aid of [our] .

. . jurisdiction[] and agreeable to the usages and principles of law”).

       Next, to the extent that Brown continues to argue that his state-court convictions

should be set aside, his sole remedy in federal court lies in a habeas corpus petition. See

Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

       Lastly, Brown’s unsupported assertions that the District Court lacked subject-

matter jurisdiction over the complaint and that venue was improper are meritless.

                                             III.

       Therefore, we will affirm the District Court’s order.




                                              4